Citation Nr: 1340015	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  00-14 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a left ear disorder.  

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disorder since February 18, 1998.  

4.  Entitlement to nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to February 1998.  The period of service from September 30, 1996, to February 17, 1998, may not be considered for VA compensation purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado dated in October 1999, May 2000, and October 2000.  The Board remanded the claims for additional development in a September 2003 decision.  The Board denied the claims in a December 2005 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 Memorandum Decision, the Court vacated the Board's December 2005 decision and remanded the appeal to the Board for further development.  The Board remanded the issues for additional development in April 2009.  In September 2011, the Board denied the Veteran's claims.  The Veteran again appealed the Board decision to the Court.  In an April 2013 Memorandum Decision, the Court vacated the Board's September 2011 decision and remanded the appeal to the Board for further development.     

The Board notes that the Veteran submitted a statement in April 2011 and requested additional time to perfect an appeal of the issue of whether KW was recognized as a dependent for purposes of apportionment of the Veteran's benefits.  It appears that this request has not been addressed by the Agency of Original Jurisdiction (AOJ) and it is therefore referred to the AOJ for appropriate action.    

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.




REMAND

A review of the claims file reveals that a remand is, unfortunately, once again necessary in order to properly adjudicate the claims on appeal.  

In the April 2013 Memorandum Decision, the Court determined that the Board's determination that VA satisfied its duty to assist was clearly erroneous and not supported by adequate reasons and bases.  Specifically, the Court found that VA failed to extend all possible efforts in conjunction with statute, regulation, caselaw, and VA procedures to provide the Veteran, who is incarcerated, in-person general medical and psychiatric examinations.  

The Court has held that in the case of an incarcerated veteran VA is required to "tailor ... assistance to the peculiar circumstances of confinement."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Bolton v. Brown, 8 Vet. App. 185, 191 (1995) ("[W]here the Secretary has determined that the Veteran is not available to participate in a VA examination under regular conditions, and in keeping with the 'caution' of Wood, supra, a remand is required to provide the Secretary with another opportunity to fulfill his statutory duty to assist this appellant in developing the facts of his claim.").

In order to comply with the duty to assist the Veteran and the orders of the Court, the Board must remand the Veteran's claims in order to afford him VA examinations.  The Board finds that additional action should be taken to tailor the assistance to the circumstances of the Veteran's confinement as necessary to obtain the medical evidence required in this case.  All efforts to provide assistance should be documented for the record.  If in-person examinations of the Veteran are not possible, VA etiological medical opinions which take into full account the Veteran's service treatment records, VA and prison treatment records, and any other relevant private treatment records and includes consultation with a prison medical officer must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded a general medical examination for opinions pertinent to the present appeal.  The claims file must be available to the examiner for review and such review should be noted in the examination report.  The examiner should be requested to: 

a.  Comment on the presence or absence and severity of any disabilities of the cervical and lumbar spines, left shoulder, left hand, right knee, ankles, feet, ribs, left ear, left toe, hearing loss, or any other disability identified by the Veteran at the time of examination. 

b.  Determine if the Veteran's left knee disability is manifested by any instability or subluxation and, if so, to what degree (slight, moderate severe), and whether there is frequent locking with effusions into the joint.  Provide complete range of motion studies of the left knee.  The examiner should comment on whether there is any additional limitation of motion or other functional limitation of the knee due to pain, weakness, excess fatigability, incoordination, and, to the extent possible, flare-ups of pain.  X-ray examination and any other indicated studies or tests should be conducted. 

c.  If the present examination reveals lumbar spine or left ear disabilities, the examiner should address whether it is at least as likely as not (e.g., a 50 percent or greater probability) these disorders were incurred in or aggravated by active service.  It should be noted that injuries or disease incurred in or aggravated during the Veteran's period of service from September 30, 1996, to February 17, 1998, may not be considered for VA compensation benefits purposes. 

d.  Comment as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's overall disabilities without regard to etiology would likely permanently render him unable to secure and follow a substantially gainful occupation. 

2.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded a psychiatric evaluation to determine the nature and severity of any present psychiatric disorders.  The claims file must be available to the examiner for review and such review should be noted in the examination report.  The examiner should be requested to provided an opinion as to whether or not any psychiatric disability or disabilities, including in conjunction with any physical disabilities, are of such severity as to preclude substantial gainful occupation, even after treatment and rehabilitation. 

3.  If any of the requested in-person examinations are not possible, obtain general medical and psychiatric etiological medical opinions by medical professionals with appropriate expertise.  The claims file must be available to the examiner(s) for review and such review should be noted in the examination report.  The opinions should be based upon a review of the evidence of record (including the Veteran's service treatment records, VA and prison treatment records, any other relevant treatment records, and the other medical opinions of record) and consultation with a prison medical officer.  The opinions must, to the extent possible, address the directives noted in #1 and #2 above.  

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


